Exhibit 1.01 Conflict Minerals Report for Rush Enterprises, Inc. In accordance with Rule 13p-1 under the Securities Exchange Act of 1934 This is the Conflict Minerals Report of Rush Enterprises, Inc. (the “ Company ”) for calendar year 2016 in accordance with Rule 13p-1 under the Securities Exchange Act of 1934. 1. Introduction The Company manufactures or contracts to manufacture products that may contain gold, tantalum, tin or tungsten (“ Conflict Minerals ”) that are necessary to the functionality or production of such products. After conducting a Reasonable Country of Origin Inquiry, and due diligence on the source and chain of custody of the Conflict Minerals, the Company has not yet determined whether the Conflict Minerals originated in the Democratic Republic of Congo or an adjoining country (each, a “Covered Country”), or are from recycled or scrap sources. However, the Company continues its due diligence processes, which were designed to make that determination. 2. Product Description The Company manufactures and contracts to manufacture certain aftermarket truck parts, accessories and components. Rush is several steps removed from the mining of the minerals that are contained in its products, and therefore does not directly interact with the smelters and refiners of the minerals contained in its products. 3. Reasonable Country of Origin Inquiry Rush performed an initial assessment and determined that certain of its products may contain Conflict Minerals. Based on that assessment, in accordance with the Rule, Rush performed a Reasonable Country of Origin Inquiry (“RCOI”) to determine whether these minerals were sourced from a Covered Country or came from recycled or scrap sources. This process was multi-step. First, Rush identified the suppliers utilized by its manufacturing divisions. Second, Rush requested that each of those suppliers complete an Electronic Industry Citizenship Coalition and Global e-Sustainability (“EICC/GeSI”) Reporting Template questionnaire. In that questionnaire, suppliers were prompted to disclose whether their products contain conflict minerals and, if so, the name of the smelter used to process the conflict minerals. Rush tracked and assessed the data it was provided. 4. Due Diligence Framework The Company’s due diligence process is based on the Organization for Economic Cooperation and Development’s (OECD’s) Due Diligence Guidance for Responsible Supply Chains of Minerals from Conflict-Affected and High-Risk Areas. 5. Due Diligence Undertaken The due diligence measures undertaken by the Company included the following: ● Assembled an internal team to support supply chain due diligence; ● Implemented internal measures taken to strengthen Company engagement with suppliers; and ● Engaged a third-party service provider to assist the Company in managing, tracking and reporting data across the Company’s supply chain. The Company continues its efforts in (i) identifying other products it manufactures and contracts to manufacture that contain one or more of the Conflict Minerals, (ii) identifying the facilities used to process the necessary Conflict Minerals in the Products, (iii) identifying the country of origin of the necessary Conflict Minerals in the Products and (iv) identifying the mine or location of origin of the necessary Conflict Minerals in the Products. 6. Steps to Improve Due Diligence The Company will continue to endeavor to improve upon its supply chain due diligence efforts by taking the following measures: ● Continue to assess the presence of Conflict Minerals in its supply chain; ● Communicate with suppliers the Company’s expectations with regard to supplier performance, transparency, and sourcing; and ● Continue to work with the Company’s third-party service provider to obtain supplier responses to the Company’s Reasonable Country of Origin Inquiry (RCOI). 7. Independent Private Sector Audit Pursuant to Form SD and recent SEC issued guidance, the Company is not required to obtain an independent private sector audit.
